Title: Major General John Sullivan’s Opinion, 29 October 1777
From: Sullivan, John
To: Washington, George



[29 October 1777]

Questions and Answers
Questn 1st? Whether will it be prudent in our present Circumstances & Strength to Attempt by a General Attack to Dislodge the Enemy. And if it is & we unsuccessful where Shall we Retreat To.
Answer  As General Howe is Reduced to Circumstances Exceeding Intricate from which nothing can Relieve him but a Successful General Action As it is the only thing he ought to wish for & that Alone which can open the Country to him & Enable him to keep his Ground & Support his Army A General Action is by all means to be avoided by us at present Should he be able to Reduce our Forts & get his Shipping up the River The Season will Soon oblidge them to Retire. The Success of our Arms at the Northward will Render it Eligible to Call the Principal 

part of that Army Down to Act in Conjunction with this The junction of that victorious Army with our present force at a Time when the Enemys Shipping cannot Facilitate their Retreat will not only Render victory Certain but cut off all possibility of Retreat should he Abandon Philadelphia previous to this Events taking Place. The Inglorious Campain he has made will Destroy that Confidence which many Americans have had in the Power of Britons & give a most Discouraging wound to our Enemies in Parliament—had Fabius attended to the Advice given him by the Roman youth Hannibal would have found Little Difficulty in possessing himself of Italy—had The Protestant States Refused Battle to Charles the fifth they would never have Stood in Need of a Maurice to Restore their Affairs—or could Montcalm (as he intended) have prevented wolf from bringing him to a General Action Quebeck would have been Saved & Canada not have Submitted to the British yoke—But if an Attack Should notwithstanding be agreed on & prove unsucessful the Army Should in my opinion Rendevous at Reading.
Question  If Such an Attack Should not be thought Eligible, what General Disposition of the Army had best take place till the weather forces us from the field.
Answer  I think Post might be taken on Chesnut Hill & our Camp Soon fortified So as to Render an Attack from the Enemy with Success Impracticable if That is thought Too Near Some Strong Ground Should be Taken & Fortified as Near as Can be done with Safety.
Questn  where & in what Manner Supposing the Enemy to keep possession of Philadelphia had The Continental Troops best be Cantoned after they can no Longer keep the Field?
Answer  If Germantown is first taken & Fortified perhaps our Troops might be Cantoned There & back of vanderings Mills but if it is thought best to take Cantonments at Such a Distance as to give opportunity to Refresh & Discipline our Troops Bristol Burlington Burden Town & Trent Town will answer the best purpose.
Question  what measures can be adopted to Cover the Country near the City and prevent the Enemy from Drawing Supplies Therefrom During the winter.
Answer  The State of Pensylvania Should be Called upon to Furnish Scouting parties for the purpose to which four or five hundred men from the Army should be added for a week then to be Relieved by an Equal Number by this Method no man will be Called upon to Serve more than one week before the opening of the next Campaign The Detachment Should be Divided into Small parties & keep Continually moving upon the Roads Leading to the City This will prevent their being Surprized Render the Enemys Communications with the Country

very Dangerous & Difficult and Deter the Inhabitants from Carrying them in Supplies.
Question  Will the office of Inspector General to our Army for the Purpose principally of Establishing one uniform Sett of Maneuvres and Manual Exercise be advisable as the time of the Adjutant General Seems to be Totally Ingaged with other Business.
Answer  Such an officer will answer an Exceeding good purpose provided A person who is well versed in Maneuvres has the Appointment and The Major & Brigadier Generals Themselves will Take more Pains to Teach their men to move in Large Bodies & perform Such Maneuvres as the Inspector General will Recommend—If the person appointed Should only be Acquainted with The Tricks of parade of a Single Company or Regimt & has not Extended his Ideas to the movements of Armies &ca it will be rather a Disadvantage than Benefit to the Army.
Questn  Should Regimental promotions Extend only to Captains Inclusively or to that of Majority.
Answr  To Majorites & no farther.
Question  Will it be Consistent with propriety & good Policy to allow Soldiers the Reward offered to others for Apprehending Deserters.
Answr  I think it ought to be allowed to the Soldiers as an Encouragement to prevent Desertions.
Questn  The Commissaries Complaining of the numbers and Disproportion of the Rations which are Issued to the Troops & at the Same time of the Advanced price of all kinds of Spirits owing to the imposition of Sutlers upon the Soldiery what Regulations & remedy can be Applied to Rectify the one & prevent the other.
Answr  The Brigade Majors Should be possessed of Returns of all The Troops wagoners women &c. in their Respective Brigades & Examine & compare all provision Returns & no provisions Should be Drawn but by their order after Comparing the Returns.
The Commissary General Should Report the price at which Spirit & other Articles Should be Sold by the Sutlers & this Should be published in orders and if any Sutler attempts to Sell at a greater Price The whole of his Stores Should be forfeited and he Compelled to Quit the Army.

Jno. Sullivan

